PER CURIAM.
The state confesses error in the trial court’s finding of an “ability to pay” some restitution to the victim in revoking appellant’s probation. Manies v. State, 621 So.2d 679 (Fla. 2d DCA 1993); see also George v. State, 577 So.2d 996 (Fla. 1st DCA 1991). See Costello v. State, 567 So.2d 1032 (Fla. 4th DCA 1990). We therefore vacate the July 7, 1994, order revoking probation and adjudicating appellant guilty, and direct the trial court to withhold adjudication of guilt and continue in accordance with the terms of the appellant’s plea to probation violation.1

. Appellant had entered into a plea agreement reserving the right to seek appellate review of the trial court's finding of "ability to pay”.